Citation Nr: 0605109	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  98-16 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for left hemiparesis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel

INTRODUCTION

The veteran served on active duty with the United States 
Coast Guard from August 1942 to April 1946.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veteran's Affairs (VA) Regional Office (RO) in New York, New 
York, in June 1998, which found no new and material evidence 
to reopen the claim.  However, in November 2004, the Board 
found new and material evidence and the claim was reopened.  
Following this reopening, the claim was remanded for 
additional development.  When the case came before the Board 
in October 2005, the case was again remanded for development 
per Stegall v. West, 11 Vet. App. 268 (1998).  That 
development has been completed to the extent possible, and 
the case returned to the Board for further consideration of 
the veteran's appeal.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  Left hemiparesis was first diagnosed in 1951.

3.  The preponderance of the competent medical evidence is 
against a finding that the veteran's current left hemiparesis 
disorder is causally related to his active service.


CONCLUSION OF LAW

A chronic disability characterized by left hemiparesis was 
not incurred in active service, or manifested within one year 
following discharge.  38 C.F.R. § 1101, 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in August 2001 and October 2005 letters, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA.  The October 2005 letter expressed the 
need for the veteran to advise VA of or submit any further 
evidence in his possession that pertains to the claim.

The veteran was also provided with a copy of the appealed 
rating decision, as well as a September 1998 Statement of the 
Case (SOC), a December 1998 Supplemental Statement of the 
Case (SSOC), an April 2004 SSOC, the Board's November 2004 
Remand, a June 2005 SSOC, the Board's October 2005 Remand, 
and a November 2005 SSOC.  These documents provided him with 
notice of the law and governing regulations, as well as the 
reasons for the determinations made regarding his claim.  By 
way of these documents, he also was specifically informed of 
the cumulative evidence already provided to VA or obtained by 
VA on the veteran's behalf.  Therefore, the Board finds that 
the veteran was notified and aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  
Accordingly, there is no further duty to notify, and no 
prejudice to the veteran exists by deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service medical 
records and examination reports, lay statements, and hearing 
testimony.  Under the circumstances in this case, the veteran 
has received the notice and assistance contemplated by law 
and adjudication of the claim poses no risk of prejudice to 
the veteran.  See Mayfield, supra; Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA does not 
require remand where VA thoroughly discussed factual 
determinations leading to conclusion and evidence of record 
provides plausible basis for factual conclusions, and where 
development of the evidence was as complete as was necessary 
for a fair adjudication of the claims).

Factual Background

Service medical records indicate the parietal area of the 
veteran's head was lacerated in November 1943.  The wound was 
cleaned and dressed, and treated with sulfa powder.  After 
receiving routine medical treatment for two days, he returned 
to duty.  The remainder of the veteran's service medical 
records and his examination prior to release from active duty 
are negative for any residuals of trauma to the head, and no 
abnormalities for any pertinent body system were noted.  

In July 1951 he was hospitalized for progressive left-sided 
weakness.  He reported history of a head injury in 1943 with 
no loss of consciousness, but with transient dizziness and a 
scalp laceration.  The veteran indicated at the time of 
hospitalization that he was well until 15 months prior to 
that visit.  He provided a history of striking his left knee 
at work, and experiencing a left knee weakness one month 
later, progressing to left ankle weakness after four to five 
months, then left hand weakness after six months.  The 
veteran indicated that a neurologist told him he had a spinal 
condition.  He had no history of visual defect or prior 
transient paralysis.  He reported progressive weakness from 
the onset of symptoms, reaching a plateau two months prior to 
admission.  About 4 to 5 days prior to admission he developed 
a severe headache, and developed a low-grade fever two days 
prior to admission.  Radio-isotope scan noted that the 
anatomical vertex of the skull showed a higher reading than 
one would expect in a normal survey, and could be consistent 
with parasagittal lesion in or near the vertex of the skull.  
Pneumoencephalogram revealed "cortical atrophy bilateral 
with possible small porencephalic cyst in the left parietal 
region.  The Chief of Radiological Service suggested that the 
"cyst" was probably merely a large lacuna.  The final 
diagnosis was neurological disease of undetermined etiology.  

A VA hospital report from April to May 1982 noted the 
veteran's report of a head injury in service without loss of 
consciousness or other obvious residuals.  Brain scan and 
electroencephalogram were normal.  Skull series revealed 
calcifications in the right thalamic region and in the region 
of the pineal gland.  Computerized axial tomography (CAT) 
scan showed a calcified density in the right thalamus, left 
frontal region and enhancing lesion consistent with basilar 
artery aneurysm as an incidental finding.  The physician at 
this time was uncertain as to whether these calcifications 
were related to the veteran's left hemiparesis.  Diagnosis 
was left hemiparesis of unknown etiology.

A treatment entry from 1996 noted the 45-year history of left 
hemiparesis and noted that prior workup revealed a calcified 
area of the right thalamus, possibly an old hematoma.  The 
examiner noted the veteran had a history of trauma, "but 
onset of symptoms [was] 5 years [after] trauma."  The 
examiner noted that an MRI and examination noted marked 
cortical atrophy and increased signal in the right thalamus, 
most likely an old hematoma.  The examiner stated the 
findings were consistent with old trauma, but that it was not 
consistent with a history of symptoms onset of 5 years after 
trauma and progressive course of symptoms.  Impression was 
unclear etiology of the veteran's symptoms.  The examiner 
stated that the veteran had an episode of head trauma and 5 
years later developed left hemiparesis.  The examiner also 
stated that it was "[u]nclear if there could be any 
relationship.  Perhaps [the veteran] developed abnormal blood 
vessels from trauma (unlikely) which later ruptured 
spontaneously.  Perhaps [he] had an [arteriovenous 
malformation] which ruptured.  None of these should have 
caused progressive weakness."

A February 2003 VA examination refers to the veteran's 
pertinent medical history and include references to a stroke 
diagnosis.  The examiner attributed the symptomatology to an 
abdominal operation a few years prior.  Left sided weakness, 
hand frozen in a claw-like position, reduced reflexes, and 
difficulty walking lead to a diagnosis of "right sided stroke 
most likely subcortical with left-sided hemiparesis and 
ataxia as well."  Etiology of this condition was found to be 
likely related to hypertension, but was not otherwise known.  

In November 2004, the veteran was accorded a VA examination 
for his left hemiparesis.  The veteran reported to this 
examination in a wheel chair and presented with mild facial 
weakness, left arm in a flexed position, and hemiparesis on 
his left side.  The veteran was diagnosed with left 
hemiparesis most likely secondary to a stroke.  The examiner 
indicated that she could not be sure without prior radiology 
records.  She also noted that the veteran was a poor 
historian.  The examiner stated that she could not say the 
veteran's left hemiparesis was related to service.  Although 
the examiner indicated that the claims file was reviewed, the 
content of the examination makes it clear that the entire 
file was not, in fact, reviewed.

Following a remand by the Board, a VA Chief of Neurology 
reviewed the claims file and all treatment records.  In a 
November 2005 opinion, the neurologist opined that the 
documented hemiparesis is in no way causally related to the 
veteran's military service.  He stated that the evolution of 
the veteran's condition was found to be most consistent with 
a vascular anomaly, with an arteriovenous malformation most 
likely.  The examiner felt that this diagnosis explained the 
progression of weakness and the headache that accompanied the 
most significant period of worsening.  The examiner noted the 
abnormality is congenital and the calcifications noted on the 
computerized tomography (CT) scan were consistent with this 
etiology.

The evidence of record also includes multiple statements and 
hearing testimony from the veteran throughout the years 
regarding his head injury and his belief that his left 
hemiparesis is related to that in-service injury.  


Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2005).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of 
a disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and an organic disease of 
the nervous system become manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

The determination as to whether the requirements for 
entitlement are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value. 38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2005).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. 
§§ 3.102, 4.3 (2004).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

In the instant case, the veteran essentially contends that 
his current left hemiparesis was caused by trauma to his head 
suffered during active duty service.  While service medical 
records indicate a laceration to front of the veteran's head 
in service, they do not support the veteran's subsequent 
contentions of loss of consciousness and a week long 
hospitalization.  There is no medical evidence of a loss of 
consciousness, and he was returned to duty after 2 days.  
Moreover, VA clinical records from August 1951 expressly show 
the veteran denying a loss of consciousness.  No neurological 
abnormalities were noted during service.  

By the veteran's own contentions, and as shown in the 
contemporaneous evidence of record, the first manifestations 
of weakness occurred about 14 months prior to the August 1951 
evaluation.  This would still be over four years following 
discharge from service, and well after the one year 
presumptive period specified in 38 C.F.R. §§ 3.307, 3.309 
(2005).

As discussed, the veteran and his representatives have 
repeatedly contended that his current left hemiparesis is 
related to his in service head trauma.  As lay persons, 
however, they are not competent to provide evidence on the 
etiology of a medical disorder.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  Further, the veteran has argued in 
a letter from September 1982 and October 1983 that his 
physicians told him a connection of his current condition to 
service could not be ruled out.  However vague this might be, 
it can in no way be considered competent medical evidence of 
a relationship between the veteran's left hemiparesis and 
service.  The Court has held that a veteran's lay statements 
relating what a medical professional told him, filtered as 
they are through a layman's sensibilities, are simply too 
attenuated and inherently unreliable to constitute 
"medical" evidence to support a claim.  See Warren v. 
Brown, 6 Vet. App. 4 (1993).  Therefore, the veteran's 
assertions as to the nexus, standing alone, do not provide a 
basis on which to grant his claims.

Addressing the medical evidence of record, the 1951 VA 
records, which are most proximate to the onset of this 
disability, indicate unknown etiology.  While VA outpatient 
records from the 1980's and 1990's refer to head trauma as 
the etiology of the veteran's hemiparesis, these statements 
were primarily based on the veteran's contentions.  The fact 
that the veteran's statements concerning the etiology of his 
left hemiparesis were transcribed by health care providers 
does not turn such statements into competent medical 
evidence.  As the court has noted, "[e]vidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute 'competent medical evidence'..."  Leshore v. Brown, 
8 Vet. App. 406, 410 (1995).  Actual workups yielded 
diagnoses of unknown etiology.  Moreover, none of these 
treatment records included review of the claims file.

The February 2003 examination noted the most likely cause of 
the left sided hemiparesis was a stroke, but that it was very 
possible that some of the veteran's neurologic deficits such 
as memory impairment were related to the head injury in 
service.  Such opinion was rendered without a review of the 
claims file.  Moreover, the November 2004 opinion, which also 
linked the hemiparesis to a stroke, failed to review the 
claims file in its entirety, as is shown by the statements 
regarding the lack of information regarding the original 
onset of hemiparesis.  

After reviewing all of the evidence in the record, the Board 
finds the most probative evidence to be the opinion rendered 
by the Chief of Neurology in November 2005, who reviewed the 
entire claims file.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (an opinion that is based on review of the medical 
evidence is more probative than an opinion that is based on 
the veteran's reported history).  He expressly stated that 
the veteran's left hemiparesis was not related to military 
service, but was most likely due to a congenital vascular 
anomaly.  He reasoned that the progression of weakness and 
onset of headache was consistent with an arteriovenous 
malformation, which is also consistent with the 
calcifications seen on CT scans.  

In summary, the evidence of record includes no indication of 
left hemiparesis in service or for four years thereafter.  
Further, while the veteran contends his in-service head 
injury is related to his current left hemiparesis, the 
preponderance of the competent medical evidence shows that it 
is not related.  Accordingly, service connection for left 
hemiparesis is denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz, 274 F.3d at 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for left hemiparesis is 
denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


